DETAILED ACTION
Notice to Applicant
In the amendment dated 9/15/2022, the following has occurred: Claims 12-20 have been canceled; Claims 21-29 have been added.
Claims 1-11 and 21-29 are pending and are examined herein.
The restriction requirement mailed 9/15/2022 has been mooted by the amendments to the claims. The Office notes, however, that Applicant has elected invention I, directed towards a two-piece latch/button for prosecution without traverse.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-8, 10-11, 21-26, and 28-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang (US 2011/0116861 to Zhang et al.).
	Regarding Claim 1, Zhang teaches:
a battery packing comprising a housing (Fig. 1) with a set of battery cells (para 0016)
a latch mechanism comprising a user activation button 2 that pivots about a first axis (Fig. 5) and an engaging portion 3 that pivots about a second axis where 32 connects to 3 (see e.g. Fig 2 with the cylindrical axis 33 sitting above the side projections)
wherein the first axis 42 is parallel to the second axis 33 and the button actuates the engaging portion (Fig. 5, para 0017 etc.)



    PNG
    media_image1.png
    553
    716
    media_image1.png
    Greyscale

	Regarding Claims 2 and 4, Zhang teaches:
a spring 6 disposed on a bottom flat surface of the engaging portion and a spring support (Fig. 5, para 0017)
	Regarding Claims 5 and 6, Zhang teaches:
a battery packing comprising a housing (Fig. 1) with a set of battery cells (para 0016)
a latch mechanism comprising a user activation button 2 that pivots about a first axis (Fig. 5) and an engaging portion 3 that pivots about a second axis where 32 connects to 3 (see e.g. Fig 2 with the cylindrical axis 33 sitting above the side projections)
wherein the first axis 42 is parallel to the second axis 33 and the button actuates the engaging portion (Fig. 5, para 0017 etc.)
	Regarding Claim 7, Zhang teaches:
wherein a first part includes a button, a button extension, and a button extension arm (Figs.)
the second part includes an engaging portion 32, a latch extension 31, and a latch extension arm (Figs.)
wherein the button extension arm interfaces with the latch extension arm and the button actuates the engaging portion through the interface (Figs., paras 0017-0019)
	Regarding Claims 8 and 10, Zhang teaches:
a spring 6 disposed on a bottom flat surface of the engaging portion and a spring support (Fig. 5, para 0017)
	Regarding Claim 11, Zhang teaches:
a button pivot support with a shoulder providing a rotation point for the first axis (Fig. 3 shows a shoulder in one embodiment)
a latch pivot support with a shoulder that provides a rotation point for the second axis (see e.g. the vertical extension projecting from the sides and resting below the axis in Fig. 2)
	Regarding Claims 21 and 26, Zhang teaches:
a battery packing comprising a housing (Fig. 1) with a set of battery cells (para 0016)
a latch mechanism comprising a user activation button 2 that pivots about a first axis (Fig. 5) and an engaging portion 3 that pivots about a second axis where 32 connects to 3 (see e.g. Fig 2 with the cylindrical axis 33 sitting above the side projections)
wherein the first axis 42 is parallel to the second axis 33 and the button actuates the engaging portion (Fig. 5, para 0017 etc.)
a button pivot support with a shoulder providing a rotation point for the first axis (Fig. 3 shows a shoulder in one embodiment)
a latch pivot support with a shoulder that provides a rotation point for the second axis (see e.g. the vertical extension projecting from the sides and resting below the axis in Fig. 2)
	Regarding Claim 22, Zhang teaches:
an opening for the button and an opening for the latch (Fig. 1)
	Regarding Claim 23, Zhang teaches:
wherein the button includes a surrounding rib (Figs. 1 and 2)
	Regarding Claims 24 and 25, Zhang teaches:
wherein pressing the button down also retracts the latch (paras 0017-0018)
	Regarding Claims 28 and 29, Zhang teaches:
a spring 6 disposed on a bottom flat surface of the engaging portion and a spring support (Fig. 5, para 0017)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 9, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 2011/0116861 to Zhang et al.).
	Regarding Claims 3, 9, and 27, Zhang does not explicitly teach:
a spring disposed between the engaging portion and an inside surface of a top of the housing
	The Office notes, however, that although Zhang has a button depressed downward to retract a latch from a top of the housing with a  spring supporting the latch from the other side, it would have been obvious to implement a button pressed upward to retract the latch upwards from a top-interfacing battery pack, such that the spring was on an inside surface of a “top” of the housing. An under-interface or over-interface were two options from a finite number of possibilities known in the art and both would have been obvious to one of ordinary skill in the art absent some showing of criticality or unexpected results. 	A structure or method step that is obvious to try— such as one that is chosen from a finite number of identified, predictable solutions, with a reasonable expectation of success, has been found to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). 
	Secondly, a cantilever latch rotating around a fulcrum point in two directions has only two possible directions of rotation for biasing with a spring. Although Zhang shows a spring pressing upwards, it would have been equally obvious to provide a spring pressing downwards on the other side of the fulcrum to achieve the same result. A structure or method step that is obvious to try— such as one that is chosen from a finite number of identified, predictable solutions, with a reasonable expectation of success, has been found to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
CN 103802075
US 2012/0256590
US 2014/0349143
US 2016/0293912
US 2017/0025650
US 2017/0271632
US 2018/0169851
US 2019/0198828
US 2020/0052257
US 2020/0274116

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Dignan, whose telephone number is (571) 272-6425.  The examiner can normally be reached from Monday to Friday between 10 AM and 6:30 PM. If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Milton Cano, can be reached at (313)446-4937. Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
/MICHAEL L DIGNAN/Examiner, Art Unit 1723